Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 1 of 26 PageID: 458




                       EXHIBIT 8
                 to Declaration of Lauren
                   Dienes-Middlen, Esq.
   Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 2 of 26 PageID: 459




The following slides depict counterfeit
merchandise we have encountered at 
 our other live events since last year’s
        WrestleMania Events …




                                                                             1
              Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 3 of 26 PageID: 460



Bridgeport, CT (7/8/18):  Counterfeit shirts being sold by four individuals.




(front)                                           (back)

          (same bootleg shirt being sold in Boston, MA the next night and in 
                                                                                        2
          Brooklyn, NY a month later)
                 Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 4 of 26 PageID: 461




For Bridgeport, CT seizure, report from local law enforcement:

“A lot of bootleg at the show.  With the help of a couple of local cops we were able to scurry
off 6 people.  Upon checking the stand after the initial rush for the IN, I notice another wave
of people coming in with bootleg shirts.  Walked back out into the parking lot and was able
to scurry another 6 away.  The blow‐off was even worse as they were everywhere…”  




                                                                                           3
           Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 5 of 26 PageID: 462



Bridgeport, CT (7/8/18):  In addition to the many sellers outside the venue,
this individual was selling inside the arena:




                                                                                     4
               Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 6 of 26 PageID: 463



Boston, MA (7/9/18):  Counterfeit shirts being sold by many individuals.




(front)                                            (back)

          (same bootleg shirt being sold in Bridgeport, CT the night before and 
          in Brooklyn, NY a month later)                                                 5
                 Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 7 of 26 PageID: 464




For Boston, MA seizure, report from local law enforcement:

“Bootleg again tonight.  4 Guys.  I didn’t see them until the blowoff.  Same design.”  




                                                                                           6
               Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 8 of 26 PageID: 465



Brooklyn, NY (8/19/18):  Counterfeit shirts being sold by several individuals:




 (front)                                                  (back)

           (same bootleg shirt being sold in Bridgeport, CT and Boston, MA a 
           month earlier)                                                                7
               Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 9 of 26 PageID: 466



Los Angeles, CA (11/17/18):  Counterfeit shirts being sold by five individuals:




 (front)                                           (back)
                                                                                         8
             Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 10 of 26 PageID: 467



Lexington, KY (1/13/19):  Counterfeit shirts being sold by several individuals:




 (front)                                      (back)                                    9
              Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 11 of 26 PageID: 468




For Lexington, KY seizure, report from local law enforcement:
“… attached are the bootlegs that were being sold in Lexington, KY tonight.  It was the 
same 6 guys that were in Charleston, WV on Friday.  All 6 of them were in front of the 
arena to start the show until we chased them off and then the same 6 came back at 
9:30pm and were actually inside the lobby right outside the arena to end of the night…”




                                                                                         10
              Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 12 of 26 PageID: 469



Jacksonville, FL (2/8/19):  Counterfeit shirts being sold by SIX individuals,
each carrying a large duffel bag full of these counterfeit shirts:




 (front)                                       (back)                                    11
          Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 13 of 26 PageID: 470




Counterfeit Product Sold at WWE Live Events:

Most WWE counterfeit merchandise list WWE schedule of
live event “tour” dates, indicating sellers’ intent to follow
WWE and sell these shirts at all WWE events listed.

We might not be able to find 100% of the counterfeit
merchandise being sold at our events, but we must have
the ability to seize 100% of what we do find.




                                                                                     12
            Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 14 of 26 PageID: 471




Counterfeit Product Sold at WWE Live Events:

• Traditionally sized for children to wear or use

• Inferior shirt quality – could be flammable

• Inferior ink quality – could be flammable, cause allergic reactions

• Counterfeiters keep them “stored” in their pants until sale is made

• Often have strong, adverse odors not noticed until indoors


              COUNTERFEIT PRODUCT
      POSES A SIGNIFICANT PUBLIC SAFETY RISK!
                                                                                       13
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 15 of 26 PageID: 472




                     EXHIBIT 9
               to Declaration of Lauren
                 Dienes-Middlen, Esq.
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 16 of 26 PageID: 473
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 17 of 26 PageID: 474




                     EXHIBIT 10
               to Declaration of Lauren
                 Dienes-Middlen, Esq.
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 18 of 26 PageID: 475



                       Seized Since WrestleMania XXIX:


        Seized at WWE live events in (1) Fresno, CA, (2) Los Angeles, CA,
                                 (3) Sacramento, CA
                all on different dates, all from different individuals:




                                       11
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 19 of 26 PageID: 476



         Seized at several different WWE live events throughout New York,
                    all on different dates, all from different people:




     Seized at WWE live events in (1) Los Angeles, CA and (2) Sacramento, CA,
                     on different dates, from different people:




                                       12
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 20 of 26 PageID: 477




                   Seized at WWE live event in New Jersey:




            Seized at WWE live events in New York and New Jersey,
                    on different dates, from different people:




                                     13
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 21 of 26 PageID: 478



                   Seized at WWE live event in New Jersey:




                 Seized at WWE live event in Los Angeles, CA:




                                     14
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 22 of 26 PageID: 479




                 Seized at WWE live event in Los Angeles, CA:




                                     15
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 23 of 26 PageID: 480



       Boxes of Counterfeit Merchandise Seized at Various WWE Live Events
                                Since WMXXIX:




                                      16
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 24 of 26 PageID: 481



           Seized at WWE live event in Baltimore, MD in January 2014:
                                     (Front)




                                      17
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 25 of 26 PageID: 482




                Seized at WWE live event in Baltimore, MD in January 2014:
                                              (Back)
              Lists the different cities in which WWE live events will be held –
note that the tagline used at the top of the shirt “Let the Good Times Roll” is the tagline that
   WWE is currently using in connection with WrestleMania XXX in New Orleans, LA
 (poor quality of image is actually on the original shirt and not merely a bad photograph)




                                              18
Case 2:19-cv-09039 Document 4-7 Filed 03/28/19 Page 26 of 26 PageID: 483



           Seized at WWE live event in St. Louis, MO in January 2014
                                   (Front):




                                      19
